Citation Nr: 1452494	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision.  This matter was previously before the Board in October 2012, when service connection for PTSD was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated May 2014, the Court vacated the Board's October 2012 decision and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2014 Memorandum Decision found the November 2011 VA examination to be inadequate and directed the Board to remand the Veteran's claim in order to obtain a new examination.  A new examination is warranted to determine whether the Veteran has PTSD based on an in-service stressor and to rectify conflicting medical evidence (notably whether the Veteran has PTSD and if such is based on an in-service stressor or a non-service related stressor).   

Furthermore, the most recent record of VA treatment associated with the Veteran's file is dated February 2012.  Updated records of any treatment are pertinent evidence in this matter, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify all providers of treatment he has received for his psychiatric disabilities since February 2012, and provide the releases necessary for VA to obtain records of such treatment.  Then, obtain and associate with the record the complete clinical records of all treatment from the sources identified.  If any private records are not received, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that such records are received.

2. Associate with the paper or virtual record updated records of all VA treatment the Veteran has received for his psychiatric disabilities since February 2012.

3. Arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD and/or depression) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found, and specifically indicate whether the Veteran has a diagnosis of PTSD based on his service, to include as due to fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran has both in-service stressors and non-service related stressors, please discuss, as necessary, whether his in-service stressors alone support a diagnosis of PTSD.  

b. If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.  If a diagnosis of PTSD is not given, please reconcile this conclusion with the fact that the Veteran appears to be receiving treatment for such disability.

c. As to any psychiatric disability entity other than PTSD diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

4. Then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



